Citation Nr: 0201812	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  01-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the right hip.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right hip.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a gunshot wound to the right hand.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Los Angeles Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran is currently in receipt of the highest 
schedular evaluation under the appropriate diagnostic code 
for residuals of gunshot wound to the right hip, which 
contemplates severe disability; he has no more than decreased 
sensation to light touch over the lateral skin of the thigh 
and normal motor function.  

2.  The veteran had full range of motion of the right hip 
with pain on abduction and external rotation.  

3.  Residuals of the right hand gunshot wound include 
weakness with repeated required use of the right hand which 
affects the veteran's ability to lift heavy objects with the 
right hand.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a gunshot wound to the right hip have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73, Diagnostic Code 5318 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the hip have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5250, 5251, 
5252, 5253, 5254, 5255 (2001).  

3.  The criteria for a 10 percent evaluation for residuals of 
a gunshot wound to the right hand have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 5216-
5227, 5309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
(Hereinafter known collectively as VCAA.)

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussion in the rating decision and the 
SOC informed the appellant of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence. The veteran was also afforded a VA 
examination during the course of his appeal.  Moreover, he 
has appeared at an October 2001 videoconference hearing 
before the undersigned Board Member.  At the hearing, the 
veteran indicated that he had no further additional evidence 
to submit and that he was satisfied with the hearing.  VA has 
met all VCAA duties.  The actions of the Board member comply 
with VCAA and 38 C.F.R. § 3.103 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2001).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

A "slight" muscle disability consists of a simple wound of 
muscle without debridement or infection.  In such cases, 
service medical records typically show a superficial wound, 
with brief treatment and a return to duty.  The wound will 
have healed, with good functional results and none of the 
cardinal signs and symptoms listed in 38 C.F.R. § 4.56(c) 
(2001).  Objective findings typically include a minimal scar; 
no evidence of a fascial defect, atrophy, or impaired tonus; 
and no impairment of functioning or metallic fragments 
retained in the muscle tissue.  38 C.F.R. § 4.56(d)(1) 
(2001).

A "moderate" muscle disability consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  In such cases, there 
will be a service department record or other evidence of in-
service treatment for the wound and a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, particularly a lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
typically include entrance and (if present) exit scars, small 
or linear, indicating a short track of the missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or a lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (2001).

A "moderately severe" disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury typically include a record of hospitalization for a 
prolonged period for treatment of a wound, a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2001).

A severe muscle disability is a type of injury caused by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
38 C.F.R. § 4.56(d)(4).  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability, as defined by 38 C.F.R. § 4.56(c), which 
are worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Id.  Objective findings include 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; and muscles swell and harden abnormally in 
contraction.  Id.

Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 4.56.  
If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The rating criteria under 38 C.F.R. § 4.55, is as follows:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)	For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)	There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)	In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)	The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)	For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)	For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

GSW Residuals of Right Hip/Arthritis of the Right Hip

With regard to the veteran's residuals of his gunshot wound 
to the hip, he is currently rated under Diagnostic Code 5318, 
involving Muscle Group XVIII injuries.  However, the RO also 
noted that it was Muscle Group XVII.  These muscles govern 
the outward rotation of the thigh and the stabilization of 
the hip joint, and include the pelvic girdle group 3, 
comprised of the (1) pyriformis; (2) gemellus (superior or 
inferior); (3) obturator (external or internal); and (4) 
quadratus femoris.  If the injury is severe, a 30 percent 
evaluation is warranted; if moderately severe, a 20 percent 
evaluation; and, if moderate, a 10 percent evaluation.  A 
slight disability is noncompensable.

Diagnostic Code 5315 provides for a 10 percent evaluation for 
moderate impairment of Muscle Group XV, the medial thigh 
group.  A 20 percent rating is warranted for a moderately 
severe injury to Muscle Group XV and a 30 percent rating is 
provided for a severe injury to Muscle Group XV.  38 C.F.R. 
§ 4.73, Diagnostic Code 5315.

Diagnostic Code 5317 relates to muscle injuries involving 
Muscle Group XVII.  This code concerns the gluteus maximus, 
gluteus medius, and gluteus minimus muscles.  The functions 
of this group include extension of the hip and abduction of 
the thigh.  Under this section, a zero percent evaluation is 
warranted for a slight disability, while a 20 percent 
evaluation is in order for a moderate disability.  A 40 
percent evaluation is warranted in cases of a moderately 
severe disability.

A review of the record demonstrates that the veteran 
sustained a compound comminuted complete fracture of the 
right greater trochanter as a result of a rifle bullet in 
January 1945.  The wound was debrided but the foreign body 
was not removed.  Skin was grafted to the area of the wound.  
The veteran had a retained metallic foreign body in his right 
hip and incomplete paralysis of the superficial branch of the 
right lateral femoral cutaneous nerve.  

In a March 1946 rating determination, the RO granted service 
connection for a gunshot wound of the right hip with Muscle 
Group XV involvement, and assigned a 30 percent disability 
evaluation.  It was noted that there was moderate disability 
and coded under Diagnostic Code 3177, the mesial thigh group.  

At the time of an April 1949 VA examination, the veteran was 
noted to have an irregular depressed adherent 4" x 5" scar 
over the right hip.  The scar was tender to deep pressure.  
Movements of the hip, leg, and back, were all normal.  The 
veteran complained of aching in the hip.  A diagnosis of 
residuals of a gunshot wound to the right hip with retained 
metallic foreign body was rendered.  

In an April 1949 rating determination, the RO continued the 
30 percent disability evaluation and reclassified the 
veteran's injury as residuals of a gunshot wound to the right 
hip with Muscle Group (MG) XVII involvement.  However, it was 
coded under 5318.  Thus, the evaluation contemplated either 
Pelvic Group II or Pelvic Group III instead of the mesial 
thigh group.  

In March 1997, the veteran requested that his claim be 
reopened and that service connection for right hip arthritis 
secondary to his service-connected gunshot wound residuals be 
granted.  

Treatment records obtained in conjunction with the veteran's 
request demonstrate that x-rays taken in February 1997 
revealed fine metallic scattered fragments above and lateral 
to the femur as well as a 3 cm. x 0.5 cm. metallic fragment 
posterior to the greater trochanter suggesting bullet 
fragments.  Degenerative arthritis of the right hip was also 
found to be present.  

In an April 1997 rating determination, the RO continued the 
30 percent evaluation for the gunshot wound right hip 
residual involving MGXVII and granted service connection for 
status post fracture right femur right hip arthritis and 
assigned a 10 percent disability evaluation.  The gunshot 
wound continued to be under Diagnostic Code 5318.  

In June 2000, the veteran requested an increased evaluation 
for his service-connected disabilities.  

In July 2000, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that he had 
been involved in the Battle of the Bulge and that he had 
sustained a gunshot wound to his right hip.  He noted that 
the bullet entered from the front and remained lodged in his 
body.  The veteran reported having pain through the years 
which had become progressively worse.  He also noted having a 
catching and burning feeling inside.  He indicated that it 
was getting to the point where it was hard for him to get 
around.  He also reported that it interfered with his 
balance.  He noted that he initially had numbness in his leg 
which had improved throughout the years.  

Physical examination revealed that the veteran was able to 
change positions and was able to get off and on the table 
without difficulty.  His gait was normal and he was not 
unsteady or unpredictable.  No assistive aide was required 
for ambulation across the room.  There were no skin lesions, 
scars, or rashes.  

The veteran was able to stand erect.  Straight leg raising 
and Lasegue's tests were negative.  Muscle tone appeared 
equal throughout.  Examination of the extremities revealed no 
evidence of edema, cyanosis, clubbing, or varicosities.  
There was also no evidence of stasis dermatitis or residuals 
of frostbite.  

Range of motion for the hips was reported as normal for 
flexion, extension, external rotation, internal rotation, 
abduction, and adduction.  

Examination of the hip revealed an irregular gunshot wound 
entrance scar anteriorly to the right iliac crest.  It 
measured approximately 3 cms. x 3 cms.  The appearance was 
blanch with the surrounding skin.  It was mildly tender to 
palpation.  There was also a skin graft scar from where the 
skin was taken from the right anterior thigh area.  Gross 
strength of the right leg was normal.  There was decreased 
hair, when compared to the left, over the lateral aspect of 
the thigh.  There was pain on external rotation and abduction 
of the right hip.   The range of motion of the hip was 
affected by pain.  There was no weakness, fatigue, 
incoordination, or lack of endurance.  Coordination and motor 
function were normal.  Deep tendon reflexes were 2+ and 
bilaterally equal in the lower extremities.  There was no 
muscle weakness or wasting present.  Other than decreased 
sensation to light touch over the lateral skin of the thigh, 
sensory function was normal.  X-rays of the right hip 
revealed multiple foreign bodies. The hip joint appeared 
normal.  

A diagnosis of status post gunshot wound to the right hip 
area with arthritis involving Muscle Group XV, pelvic girdle, 
Group III, with residual pain and decreased motion was 
rendered.  

The examiner noted that there was subjective history of 
worsening of pain in this area.  Objectively, the veteran had 
pain in his area with decreased range of motion on abduction 
and external rotation. This condition would affect his 
activities of daily living and usual occupation in that he 
should be precluded from prolonged walking, standing, and 
carrying of heavy objects.  

The examiner noted that while the current x-ray failed to 
establish a diagnosis of arthritis, it was his belief that 
the veteran had arthritis based upon his examination with 
limitation of motion on external rotation and abduction with 
noted irregular scar from the gunshot wound anteriorly to the 
right iliac crest.  

In his September 2000 notice of disagreement, the veteran 
reported that he had pain every day with walking, standing, 
and all other movements.  

At his October 2001 hearing, the veteran testified that he 
walked with a cane.  The veteran indicated that he was always 
losing his balance and falling to the right.  He also noted 
that his hip was painful to sleep on.  He stated that his hip 
was stiff in the morning upon awakening.  He also reported 
having a catching sensation in his hip.  

As to the veteran's gunshot wound residuals of the right hip, 
the Board notes that there has been various muscle groups 
reported as being involved with the injury.  While the most 
recent VA examiner found involvement of Muscle Group XV, the 
veteran has been previously rated under Diagnostic Code 5318.  
In either case, the maximum schedular disability evaluation 
allowed under Diagnostic Code 5315 or 5318 is 30 percent, 
which the veteran has currently been assigned.  As both 
muscle groups are in the same anatomical region, and as they 
both contemplate a maximum disability evaluation of 30 
percent, the veteran is precluded from receiving an increased 
evaluation under either code.  We also note that the most 
recent VA examiner indicated that there was involvement of 
Pelvic Girdle Group III.  These muscle groups are found in 
Diagnostic Code 5318.  Thus, based on all the evidence, the 
gunshot wound involved Muscle Group XVIII. 

Clearly, the 1997 rating decision contains an error; the 
document notes diagnostic code 5318, but involvement of 
muscle group XVII.  While the RO has previously reported 
involvement of Muscle Group XVII when rating the veteran's 
disability, there has been no evidence of involvement of the 
muscle groups contemplated when rating under this code.  
Although the examiners throughout this record have lacked 
uniformity of agreement of the exact muscle group, the 
greater weight of the evidence establishes that MG XVII is 
not involved.  Thus, an increased evaluation under this code 
would not be warranted.  We conclude that there has been a 
typographical error that has been carried forward for 
decades, but that the intent of the RO has been to rate the 
disability under code 5318.

A separate neurological evaluation is also not warranted as 
the veteran's sensory function was otherwise normal with the 
exception of decreased sensation to light touch over the 
lateral skin of the thigh.  Motor function was also reported 
as normal.  Moreover, the veteran also reported having only 
numbness on the surface of the skin.  

Where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
veteran has been granted the maximum rating possible under 
Diagnostic Code 5315 or 5318, the analysis required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995), would not result in a 
higher schedular rating.

As to the veteran's arthritis of the right hip, under the 
Rating Schedule, the rating criteria for evaluating traumatic 
arthritis is set forth at 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).  Under that diagnostic code, traumatic arthritis 
is to be evaluated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2001).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  In addition, a note to Diagnostic Code 5250 
indicates that where the 90 percent evaluation is assigned, 
entitlement to special monthly compensation is warranted.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
flexion is limited to 30 degrees, a 20 percent evaluation is 
contemplated, and a 30 percent evaluation is assigned where 
flexion is limited to 20 degrees.  Where flexion is limited 
to 10 degrees, a 40 percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254 (2001).

As to the veteran's right hip arthritis, the Board notes that 
the veteran is currently rated as 10 percent disabled under 
Diagnostic Code 5255.  Under this code, malunion of the femur 
warrants a 10 percent evaluation when the disability results 
in slight knee or hip disability; a 20 percent evaluation is 
warranted when the disability results in moderate knee or hip 
disability; and a 30 percent evaluation is warranted when the 
disability results in marked knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2001).

The Board is aware that the veteran has reported that he has 
constant symptoms related to his right hip and that he is 
competent to report such symptoms.  However, the medical 
findings reported at the time of the July 2000 VA examination 
reveal no more than slight functional impairment of the right 
hip as it relates to his service-connected arthritis.  The 
Board has accorded more probative value to the observations 
of the skilled professional.  Ranges of motion reported at 
the time of the July 2000 VA examination were normal in all 
directions for flexion, extension, internal rotation and 
adduction.  Although there was some limitation of external 
rotation and abduction, such functional impairment was slight 
and consistent with the minimum compensable evaluation for 
the joint.  38 C.F.R. § 4.59.  Thus, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Codes 5252 or 
5253.  An evaluation in excess of 10 percent is also not 
warranted under Diagnostic Codes 5250 or 5254, as the veteran 
has not been shown to have ankylosis of the hip or a flail 
joint.  Based on X-ray findings and complaints of pain, a 10 
percent evaluation is appropriate under Diagnostic Code 5010 
because of painful and limited motion of the right hip on 
external rotation and abduction.  

As to the 10 percent disability that has been assigned under 
Diagnostic Code 5255, the Board notes that such a rating is 
premised upon malunion.  A malunion has not currently been 
demonstrated.  Assuming that the veteran did have malunion, 
no more than slight disability of the hip as it relates to 
limitation of motion has been demonstrated.  

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.

The Board notes that the veteran has complained of continuous 
pain in his right hip during the entire appeal period.  Hip 
pain was also noted at the time of the VA examination.  
However, there is no indication that pain limits function to 
an extent greater than that contemplated by the actual range 
of motion.  Gross strength was normal, thus establishing an 
absence of weakness.  It was specifically determined by the 
examiner that that there was no weakness, fatigue, 
incoordination, or lack of endurance.  It was also 
established that his gait was normal.  Thus, we conclude that 
the veteran's functional impairment is no greater than the 
actual decrease in the range of motion.  

To the extent that an evaluation in excess of 10 percent is 
sought, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

As to the veteran's scar, the Board notes that the medical 
evidence demonstrates that it is tender.  However, a separate 
evaluation is prohibited by 38 C.F.R. § 4.14, which prevents 
pyramiding.  The criteria listed for gunshot wound residuals 
contemplates scarring.  Thus, a separate compensable 
evaluation for the scar relating to the gunshot wound 
residual is not warranted. 

Gunshot Wound Residuals of the Right Hand

With regard to the veteran's residuals of gunshot wound to 
the right hand, Diagnostic Code 5309 sets forth the rating 
criteria for Muscle Injuries to Muscle Group IX, which are 
the intrinsic muscles of the hand including the thenar 
eminence; short flexor, opponens, abductor and adductor of 
the thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; the four lumbricales; four dorsal 
and three palmar interossei, which affect the forearm muscles 
that act in strong grasping movements and are supplemented by 
the intrinsic muscles in delicate manipulative movements.  
The Diagnostic Code indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The disability is rated on limitation of 
motion, with a minimum of 10 percent.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2001).

38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 (2001) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  The ratings for codes 5220 through 5223 
apply to favorable ankylosis or limited motion permitting 
flexion of the tips to within 2 inches (5.1 cms.) of the 
transverse fold of the palm.  Limitation of motion of less 
than 1 inch (2.5 cms.) in either direction is not considered 
disabling.  Combinations of finger amputations at various 
levels, or of finger amputations with ankylosis or limitation 
of motion of the fingers will be rated on the basis of the 
grade of disability, i.e., amputation, unfavorable ankylosis, 
or favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R.§  4.71a.

Under Diagnostic Code 5219, unfavorable ankylosis of two 
digits of one hand, a 20 percent evaluation is warranted for 
unfavorable ankylosis of the (minor) ring and little finger. 
38 C.F.R. § 4.71a, Diagnostic Code 5219.

Under Diagnostic Code 5223, favorable ankylosis of two digits 
of one hand, favorable ankylosis of the ring and little 
finger warrants a 10 percent evaluation for the minor or 
major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5223.

Under Diagnostic Code 5227, ankylosis of any finger other 
than the thumb, index finger, or middle finger is not 
compensable, unless such ankylosis is extremely unfavorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2001).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (2001), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.

The Board notes that the Court, in Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that conditions are to be rated 
separately under unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14 (2001).  
Accordingly, where manifestations such as symptomatic 
scarring, bone or joint deformity or limitation of motion, 
and/or nerve involvement are present, VA must assess whether 
such are, in fact, separately compensable.

A review of the record demonstrates that the veteran 
sustained a perforation wound to his right hand in January 
1945.  

The RO, in a March 1946 rating determination, granted service 
connection for a gunshot wound to the right hand and assigned 
a noncompensable disability evaluation.

At the time of a January 1949 VA examination, the veteran was 
noted to have received a gunshot wound to the right hand over 
the knuckle of the little finger.  The finger was held 
abducted at a 20 degree angle and could not be brought close 
to the ring finger.  When making a fist, the little finger 
tended to extend and override the ring finger.  A diagnosis 
of residuals of a gunshot wound to the right hand was 
rendered.  

In June 2000, the veteran requested an increased evaluation 
for his right gunshot wound residuals.  At the time of the 
examination, the veteran reported that he had sustained a 
through and through gunshot wound injury to his right hand.  
He noted that he had had pain and soreness in the muscles of 
his hand since that time.  He indicated that the pain was 
constant and that he primarily felt it in the third, fourth, 
and fifth digits.  He noted having some trouble grasping and 
using the hand repeatedly.  

The examiner indicated that the veteran's right hand was his 
dominant hand.  The examiner observed that the veteran used 
this hand for writing, eating, and combing his hair.  The 
veteran could make a fist with both hands without difficulty.  
The distance of the tips of the fingers to the medial 
transverse folds of the palms was zero inches, bilaterally.  
The veteran's hand strength was normal, bilaterally.  Normal 
ranges of motion were reported for all motion testing 
performed on the thumb, index, middle, ring, and little 
fingers.  Ranges of motion for the wrist, including 
dorsiflexion, palmar flexion, radial deviation, and ulnar 
deviation, were also reported as normal.  

Examination of the right hand revealed some mild tenderness 
and weakness over the fifth metacarpal, dorsally, otherwise, 
examination of the hand was within normal limits, externally.  
Hand grip was normal and finger approximation was intact.  
The range of motion was affected by weakness.  There was no 
pain, fatigue, incoordination, or lack of endurance.  X-rays 
taken of the right hand revealed a healed fifth metacarpal 
fracture.  

The examiner rendered a diagnosis of status post through and 
through gunshot wound, right hand, involving the intrinsic 
muscles, Group IX, with residual tenderness and weakness.  
The examiner noted that subjectively, the veteran had 
weakness with required use of the hand repeatedly.  Gross 
strength was equal to the left hand.  The examiner indicated 
that the condition would affect his activities of daily 
living and usual occupation in that he should avoid repeated 
activities or requirement for lifting of heavy objects with 
the right hand.  The veteran was noted to be able to grasp 
and twist repeatedly, with difficulty.  He was also able to 
write, touch, and express.

In his September 2000 notice of disagreement, the veteran 
indicated that his hand was painful to move and should be 
rated higher as he felt that it was much worse than stated in 
the rating decision.  

At the time of his October 2001 hearing, the veteran 
testified that his hand hurt pretty much all of the time.  He 
indicated that his hand would hurt when trying to use a 
wrench or hammer.  He also reported that he was not able to 
grab things as strongly as he had in the past.  He also noted 
that if he tried to grab things he would lose his grip.  

The evidence demonstrates that the criteria for a 10 percent 
disability evaluation for residuals of a gunshot wound to the 
right hand have been met.  In accordance with Diagnostic Code 
5309, the disability is rated on limitation of motion, with a 
minimum of 10 percent.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent for the 
service-connected residuals of a gunshot wound residual to 
the right hand under the provisions of Diagnostic Code 5309.  
As noted above, the provisions of Diagnostic Code 5309 
indicate that this disability is rated under the diagnostic 
codes which rate limitation of the hand.  The medical 
evidence of record reveals that the veteran had full range of 
motion for all fingers and his thumb.  The veteran was also 
able to make a fist and motion of all fingers was possible to 
within 0 inches of the median transverse fold of the palm.  
Accordingly, the Board finds that the veteran is not entitled 
to a disability evaluation in excess of 10 percent under the 
diagnostic codes pertinent to rating limitation of motion of 
the hand and fingers.  There is also no evidence of ankylosis 
of any of the fingers or thumb.  The Board finds that the 
minimum rating of 10 percent is appropriate under Diagnostic 
Code 5309.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. 4.40 and 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's right 
hand when the rating code under which the veteran is rated 
does not contemplate these factors.  In this instance, the 
evidence of record does not demonstrate that the veteran has 
additional functional loss of the right hand that is 
sufficient to warrant an additional disability evaluation 
based on 38 C.F.R. §§ 4.40 and 4.45.  The medical evidence 
indicates that the veteran had some difficulty with grasping 
and twisting repeatedly and that his activities of daily 
living were affected in that he should avoid repeated 
activities or lifting heavy objects with the hand.  All other 
findings were noted to be normal.  Specifically, gross 
strength was normal.  He retained functional use, including 
his ability to write, touch, and express.   There was no 
pain, fatigue, incoordination, or lack of endurance.  The now 
currently assigned 10 percent evaluation under Diagnostic 
Code 5309 specifically contemplates impairment to the 
veteran's grip.  See 38 C.F.R. § 4.73, Diagnostic Code 5309.  
While the veteran subjectively complained of pain, there has 
been no demonstration of atrophy of the muscles of the right 
hand, erythema, swelling, deformity or instability.  Thus, 
the Board finds that the veteran's right hand disability does 
not cause additional functional impairment so as to warrant 
the assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected gunshot wound residuals of the right hip, arthritis 
of the right hip, or gunshot wound residuals of the right 
hand, beyond that contemplated by the rating schedule such as 
frequent periods of hospitalization.  Testimony was given at 
the time of the veteran's October 2001 hearing that he had 
not received any treatment since his July 2000 VA 
examination.  Thus, he has not had frequent periods of 
hospitalization.  While the Board notes that the July 2000 VA 
examiner indicated that the veteran's daily activities of 
living and usual occupation would be limited in that he was 
precluded from prolonged walking and standing and carrying 
heavy objects, and that his shell fragment wound residuals of 
the right hand prevented the veteran from performing repeated 
activities or lifting heavy objects with the right hand, such 
disabilities are already contemplated in the veteran's 
current ratings.  Although the veteran has indicated that he 
has difficulty keeping his balance, and that he has pain in 
his hip and hand, these factors have also been contemplated 
in his current rating.  

The Board does not intend to minimize the veteran's 
complaints of pain or the difficulty he has performing 
certain tasks as a result of his service-connected 
disabilities; however, the objective medical findings made at 
the time of the VA examination included findings of gross 
normal strength and full range of motion of the hip and only 
some mild tenderness and weakness over the fifth metacarpal, 
dorsally, with an otherwise normal examination of the hand 
and no evidence of pain, fatigue, incoordination, or lack of 
endurance.

The Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
disabilities and that the record does not suggest that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


ORDER

A 10 percent evaluation for residuals of a gunshot wound to 
the right hand is granted subject to the regulations 
governing the payment of monetary benefits.  An increased 
rating for residuals of a gunshot wound to the right hip is 
denied.  An increased rating for arthritis of the right hip 
is denied.   


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

